13‐2545‐cv 
        United States v. Western Liability Management 
         
                                 UNITED STATES COURT OF APPEALS 
                                     FOR THE SECOND CIRCUIT 
                                                 
                                        SUMMARY ORDER  
         
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
JANUARY  1,  2007,  IS  PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S 
LOCAL  RULE  32.1.1.  WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER 
THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY  CITING  A 
SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 

         
               At a stated term of the United States Court of Appeals for the Second 
        Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
        Square, in the City of New York, on the 7th day of April, two thousand fourteen. 
                                           
        PRESENT:  RICHARD C. WESLEY, 
                      SUSAN L. CARNEY, 
                                   Circuit Judges. 
                      JED S. RAKOFF, 
                                   District Judge.*  
        ____________________________________________  
         
        UNITED STATES OF AMERICA,                    
                             Plaintiff‐Appellee,   
                             
                      v.                                    13‐2545‐cv 
         
        $829,422.42, Currency, U.S. seized from account # 202252771 at Citibank, N.A. 
        held i/n/o Western Liability Management Inc., 
                            Defendant, 
         
         


         Judge Jed S. Rakoff of the United States District Court for the Southern District 
        *

        of New York, sitting by designation. 
WESTERN LIABILITY MANAGEMENT INC.,  
                 Claimant‐Appellant.** 
____________________________________________  
FOR CLAIMANT‐                   RICHARD O. WEED, Weed & Co. L.C. 
APPELLANT:                      Newport Beach, CA 

FOR THE UNITED STATES:           NDIDI N. MOSES, Assistant United States 
                                 Attorney, (David X. Sullivan, Sandra S. 
                                 Glover, Assistant United States Attorneys on 
                                 the brief), for Deirdre M. Daly, United States 
                                 Attorney for the District of Connecticut, New 
                                 Haven, CT  
___________________________________________  
 
      Appeal from the United States District Court for the District of Connecticut 
(Dominic J. Squatrito, Judge).  
 
      UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED AND DECREED that the appeal be and hereby is DISMISSED. 

      The United States brings this civil forfeiture action against approximately 

$829,000 seized from a Citibank account held by Claimant Western Liability 

Management (“WLM”). We find that WLM has no standing to challenge the 

government’s forfeiture action and dismiss the appeal.  

      In order to have standing to challenge the forfeiture of property, one must 

be more than a mere “straw owner[]” who holds title for some unknown person. 

United States v. Cambio Exacto, S.A., 166 F.3d 522, 527 (2d Cir. 1999) (internal 

  The Clerk of the Court is directed to amend the official caption as set forth 
**


above. 


                                          2
quotation marks omitted). “There must be . . . some indicia of reliability or 

substance to [claims of ownership in order to] reduce the likelihood of a false or 

frivolous claim.” Mercado v. U.S. Customs Serv., 873 F.2d 641, 645 (2d Cir. 1989).  

       Here, WLM cannot show that it is anything more than a shell through 

which the funds were to pass. WLM admits that its business consisted of nothing 

more than receiving and retransmitting money among entities that were known 

to WLM only as a name and a bank account number. Indeed, even if WLM had a 

legitimate ownership interest in some of the funds in its account, it has not 

shown such an interest in the funds at issue here. WLM denies having any 

relationship with the entities that wired the funds. Accordingly, WLM was not 

injured by the forfeiture of the funds and its appeal is DISMISSED for lack of 

jurisdiction.  

                           
                                       FOR THE COURT: 
                                       Catherine O’Hagan Wolfe, Clerk 
 
                                         
 




                                            3